 DEERFIELDSCREW MACHINE PRODUCTS CO., ETC.175Deerfield Screw Machine Products Company, and The DeerfieldManufacturing CompanyandWade Green.Case No. 9-CA-2494.December 19, 1962DECISION AND ORDEROn June 27, 1962, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondents filed exceptions to the Inter-mediate Report, together with supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner except as noted herein?ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer?1The Trial Examiner refers to Glenn Ball as the majority stockholder of DeerfieldManufacturingCompany; therecord shows that he is the "owner"Upon the entirerecord,we arein agreementwith the TrialExaminer's findingthatThe Deerfield Manu-facturingCompany and DeerfieldScrew Machine Products Company constitute a singleemployerwithin themeaningof the Act.2 Interest at the rate of 6 percent per annum shall be added to the backpay to be com-puted in the manner set forth inIsms PlumbingitHeatingCo,138 NLRB 716.However,for the reasons set forth in his dissent in that case,Member Rodgers would not awardinterest.3The appendix attached to the Intermediate Report is hereby modified by adding thefollowing immediately below the signatureat thebottom of the notice:NOTE -We will notify theabove-named employee,ifpresently serving in theArmed Forces of the United States,of his right to full reinstatement upon applica-tion in accordance with the Selective ServiceAct afterdischarge from the ArmedForces.The appendix is further modified by deleting the words"60 consecutive days from thedate hereof" in the next to the last paragraph of said notice and inserting in its place11the words"GO consecutive days from the date of posting . . . .INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and an amended charge filed on January 18, 1962, and February 26,1962, respectively,the General Counsel of the Board on March 16, 1962, issued acomplaint against Respondents charging them with violations of Section 8(a) (1) and140 NLRB No. 19. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) of the National Labor Relations Act, as amended, 29 U.S.C., sec. 151et seq.,herein called the Act. In substance, the complaint alleges that on various datesbetween August 1961 and January 2, 1962, Respondents engaged in conduct interfer-ing with, restraining, and coercing their employees in the exercise of rights guaranteedby the Act. It further alleged that on or about October 6, 1961, Respondent Deer-field Screw Machine Products Company laid off its employee Wade Green and there-after refused to recall said employee to his former position because said Respondentbelieved said employee to be engaged in activities in behalf of the Union, and thatRespondent Deerfield Manufacturing Company refused to employ Green for the samereason.By their joint answer duly filed, Respondents denied the commission of anyunfair labor practice.Pursuant to due notice, a hearing was held before Trial Examiner David London atCincinnati, Ohio, on May 9, 1962, at which all parties were afforded full opportunityto be heard, to introduce relevant evidence, to present oral argument, and to filebriefs.Briefs filed by the General Counsel and Respondents have been dulyconsidered.Upon the entire record, the briefs of the parties, and my observation of the wit-nesses as they testified, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTS AND THEIR RELATIONSHIPRespondent Deerfield Screw Machine Products Company, hereinafter referredto as Deerfield Screw, is an Ohio corporation with its principal place of businesslocated in Mason, Ohio, where it is engaged in the business of making parts manu-factured by screw machines.During the year 1961, in the course and conduct ofits business operations, Deerfield Screw sold and shipped in excess of $50,000 worthof its products directly from its plant to points outside the State of Ohio.Respondent The Deerfield Manufacturing Company, hereinafter referred to asDeerfield Manufacturing, is an Ohio corporation with its principal office and placeof business located in Mason, Ohio, where it is engaged in the business of job stamp-ing, assembly, and welding.During the year 1961, in the course and conduct ofits business operations, Deerfield Manufacturing sold and shipped in excess of $50,000worth of its products directly from its plant to points outside the State of Ohio.Deerfield Screw and Deerfield Manufacturing have been at all times herein men-tioned, and are now, engaged in commerce within the meaning of Section 2(6) and(7) of the Act.Respondent Deerfield Screw was incorporated in 1957.1The work done, and theproducts subsequently manufactured by that corporation, were, prior to that time,performed and manufactured by Deerfield Manufacturing.Following the organiza-tion of Deerfield Screw, all the employees of Deerfield Manufacturing formerly en-gaged in work "pertaining to the screw machine department.went over" toScrew Products.After Screw Products was formed, that corporation carried on itsoperations on the premises of Deerfield Manufacturing until sometime in 1958 whenitmoved to separate premises approximately 5 to 6 miles away.Glenn Ball is president and majority stockholder of both corporations, holding 80percent of the stock in Deerfield Screw.Paul Horak is secretary of Screw Productsand assistant secretary of Deerfield Manufacturing.Ella Shurtz is treasurer of ScrewProducts and assistant treasurer of Deerfield Manufacturing.Ball "controls thelabor relations policy of Deerfield Manufacturing" and, with McDaniel, "participatesin the direction and control of labor relations at Deerfield Screw."Both corpora-tions participate in the manufacture of the Trash Caddy Cart and each corporationsublets work to the other, albeit on a competitive bid basis.On the entire record I find and conclude that Deerfield Manufacturing and Deer-field Screw constitute a single employer within the meaning of the Act.H. THE LABOR ORGANIZATIONLocal Union No. 127-A of Glass Bottle Blowers Association of the United Statesand Canada, AFL-CIO, hereinafter referred to as the Union, is and has been at alltimes material herein a labor organization within the meaning of the Act.IS T. McDaniel, its vice president, testified that it was "formed In July 1957" Itscertificate of incorporation, however, was not filed until December 5, 1957. DEERFIELDSCREW MACHINE PRODUCTS CO., ETC.III.THE UNFAIR LABOR PRACTICES177On September 27, 1961, at a Board-conducted election among the production andmaintenance employees of Deerfield Manufacturing,the Union was elected as theircollective-bargaining representative?Prior to that time, Myrtle Green, the wifeofWade Green,the Charging Party herein,and employed by Deerfield Manufactur-ing, talked to other employees trying "to get them to vote for the Union." Sheengaged in that activity at the Deerfield Manufacturing plant before commencingwork and during"the 15 minute break."She also attended union meetings towhich she was driven by her husband.On September 30, she was appointed record-ing secretary of the Union.About a week before the election at Deerfield Manufacturing,Sherman McDaniel,vice president and general manager of Screw Products,askedWade Green "whatwas going on over at the other place."When Green answered that he did notknow except that they were going to have an election,McDaniel asserted that theScrew Products operation"was too small,they didn't need a union there,they wouldhave to close up....About October 1,Mrs. Green had a lengthy conversation with George Anderson,Deerfield Manufacturing plant manager,inwhich he sought to convince her thatthere was no need for a union. In the course of the conversation,he complained toher that "everybody went against him for the Union, [that he] might just quit becauseitwill be too much worry, . . .and that there are a lot more [of the employeesthat] are going to be worried before it is over with."A few minutes later, heasked her who the members of the Union's negotiating committee were.Though shefirst declined to give him that information,she did so a little later when he repeatedthe request.Anderson wrote the names on a slip of paper.Between the date of the election at Deerfield Manufacturing and October 6, therewas considerable talk at the Screw Products plant about union buttons being broughtto that plant by Wade Green,who was employed at that plant. Sam Truman, em-ployed by Respondents for about 12 years, was asked by McDaniel who was "doingall this hollering about this union."Truman replied: "Your guess is as good asmine.You know who is hollering.Wade [Green]told you he was going to gettwo of those big buttons and put one on you and was going to wear one himself "Itwas during this same period that Wade Green and McDaniel were engaged inconversation during the course of which Green,while "talking about the Union com-ing over" to the Screw Products plant,said he was going "to bring the badge over."Standing nearby was employee Mollie Bunnell.Turning to her,McDaniel toldGreen to give the badge to Bunnell.On October 6, 1961, Screw Products laid off six employees due to lack of workIncluded in this number were Wade Green,who had been employed intermittentlyby Deerfield Manufacturing from June 30, 1952,to December 29, 1958, when hewas transferred to Screw Products.Also laid off on October 6 was Bunnell, em-ployed by Respondents since 1954.Bunnell,however, found work elsewhere andapparently made no application to be recalled by Screw Products.Several weeks after Green was laid off,he called McDaniel and asked him whetherhe would be called back to work.When McDaniel answered that work was "slack,"Green told him that he had heard that Screw Products was working overtime.McDaniel did not deny Green's statement,but merely"hawed around [withoutsaying] anything else about it."Though both Green's lawyer and his wife thereaftercalled to ask that Green be recalled,he has never been reemployed by either Re-spondentOn January 2, 1962, he applied for, but was refused, employment byDeerfield Manufacturing.Notwithstanding Respondent's failure to employ or recall Green, Anderson ad-mitted that since January 2,1962,Deerfield Manufacturing has hired five or sixnew employees for "practically"the same work that Green performed when he wasemployed by that Company.McDaniel testified that Screw Products hired eightnew employees since October 6, 1961, and that Green "could have done four ofthese eight jobs."While this admission by McDaniel was qualified by his observa-tion that Green could have filled any of these jobs"if his physical fitness had per-mitted,"I find no merit to the qualification or defense suggested by this observationIndeed, in their joint posthearing brief, no contention is made, nor is there evenany suggestion therein, that Green's alleged physical unfitness had anything to dowith the failure to recall or employ him.There, theonlyreason assigned is that"Green had quit his employment at theDeerfield Manufacturing Companyon several2 See the Board'sofficial decision and file in Case No.9-RC-4457(not published inNLRB volumes)of which I have taken official notice 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasions."During the hearing, however, Respondents' counsel stated that Green"was laid off because his work was unsatisfactory" while McDaniel testified that"theonlyreason" for not recalling Green to Screw Products was "his physical fitness,unable to stand for a prolonged period of time, and to do any lifting." Significantly,though, no supervisor or employee was called to substantiate this conclusionary testi-mony by McDaniel.On the other hand, Green testified, without contradiction, that he performed allhis tasks and never received any complaints concerning his work.Truman, employedby Respondents for 12 years, described Green as "a good worker, a fast worker."Ralph Revis, who worked alongside of Green from August 1 to October 6, 1961,never heard him complain about his work or "refuse to do any job" and saw him dothe necessary lifting.Bunnell, who frequently worked alongside of Green, testifiedcredibly she never heard him make any complaints to, or receive any complaintsfrom, his foreman or supervisors and that she observed him do the necessary lifting.I am convinced that Green's physical condition had nothing to do with the failureto recall him.That alleged defense was seized upon only because of illness whichkept Green away from work from January 13, 1961, to August 1, 1961. However,from the latter date to October 6, when he was laid off, Green performed his jobwithout criticism or complaint. If his prior illness prevented him from performingall his tasks, no credible probative evidence was offered to support such a contention.Not only have Respondents failed to establish any of the inconsistent reasonsnow assigned for failing to recall or employ Green,3 but there is credible direct testi-mony in the record that Respondents' refusal was motivated by a belief that Greenwas engaged in union activities and their desire to discourage further union activitiesby their employees.Thus,McDaniel did not deny the testimony of Truman andBunnell that he was made aware that Green was going to bring union buttons intothe Screw Machine plant and wear one himself.And, it is undisputed that whenGreen applied for and was denied employment at Deerfield Manufacturing on Janu-ary 2, Anderson told him that he had been fired by McDaniel because the latter knew"everything" Green had done and about his "being up here in the alley with one ofthose union men."Nor was there any denial of Green's testimony that during thesame conversation Anderson told him that, as distinguished from what had happenedwith respect to the Union at Deerfield Manufacturing, McDaniel had "set his footdown [at Screw Products] and stopped it before it got started over there," adding thatthat was what he, Anderson, "should have done."Bradley Knight, a truckdriver for a motor carrier, who, for a number of years,had made deliveries at the Screw Products plant, came to that plant in October afterGreen and Bunnell were laid off.Noting that these two employees were not onthe premises, he encountered Supervisors Robert Pearce and Willard Freeman andasked what had happened to those two employees. Either Pearce or Freeman replied,Knight could not remember which one, that McDaniel had "lowered the hatchet."Ralph G. Revis, who was also laid off by Screw Products on October 6, but re-called 5 or 6 weeks later, testified that 2 or 3 days after he was recalled, he askedPearce what the reason was for the layoff of October 6 and that the latter answered"itwas probably on account of the Union." Pearce, though called as a witness byRespondent, did not deny the accusation.On the entire record and my observation of the witnesses as they testified, I findthat Green was not recalled to work after October 6 by Screw Products, or employedby Deerfield Manufacturing, in order to discourage further union activities by himand other employees of Respondents. By their failure to do so, Respondents violatedSection 8(a)( I) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connectionwith the operations of Respondents described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,I recommend that they be required to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of the Act.Because discrimina-a Their failure to do so supports the inference that Respondents believed that he wasengaged Inunion activitiesand deniedhint further employment believing they couldthereby bring themto an end.StokelyFoods,Inc. v. NLRB.,193 F. 2d 736, 738;American Steel Foundriesv.N L R B.,158 F. 2d 896, 900(C.A. 7). DEERFIELDSCREW MACHINE PRODUCTS CO., ETC.179tion against an employee strikes at the heart of the Act, I shall recommend an orderdesigned not only to prevent repetition of the specific unfair labor practices in whichRespondents have engaged, but also to effectuate all the guarantees of Section 7 of theAct.Having found that Green was discriminatorily denied recall to his job at Deer-field Screw and employment at Deerfield Manufacturing, it is recommended thatRespondents offer him immediate and full reinstatement to his former or substan-tially equivalent position at Deerfield Screw without prejudice to his seniority orother rights and privileges, and to reimburse him for any loss of pay he may havesuffered by payment to him of a sum of money equal to the amount he would haveearned as wages from the date of the discrimination to the date of the offer ofreinstatement, less his net earnings during said period, the exact amount to be de-termined in compliance proceedings.Said backpay shall be computed on a quarterlybasis in the manner established by the Board in F.W. Woolworth Company,90NLRB 289.CONCLUSIONS OF LAW1.Respondents are engaged in commerce within the meaning of Section 2(6) and(7) of the Act, and constitute a single employer within the meaning of the Act.2.Local Union No. 127-A, Glass Bottle Blowers Association of the United Statesand Canada, AFL-CIO, is a labor organization within the meaning of Section 2(5)of the Act.3.By coercively interrogating employees with respect to their union activities oraffiliations, and by attempting to restrain such activities by threats or warnings ofreprisals, Respondents have violated Section 8(a) (1) of the Act.4.By failing to recall or employ Wade Green following his layoff, Respondentsdiscriminated against him with respect to the hire and tenure of his employment andthereby violated Section 8(a) (3) and (1) of the Act.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case,I recommend that Deerfield Screw Machine ProductsCompany, and the Deerfield Manufacturing Company, their officers, agents, suc-cessors, and assigns,shall, jointly and severally:1.Cease and desist from:(a)Coercively interrogating employees with respect to their union affiliations oractivities,or attempting to restraintheirunion activities by threats or warnings ofreprisal.(b)Discouraging membership in, or activities on behalf of,Local Union No.127-A,Glass Bottle Blowers Association of the United States and Canada,AFL-CIO,or any other labor organization of their employees,by discriminating against themwith respect to their hire or tenure of employment, or any term or condition of theiremployment.(c) In any other manner interfering with, restraining,or coercing its employeesin the exercise of the rights guaranteed by Section7 of the Act2.Takethe following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer to Wade Green immediate and full reinstatement to his former or sub-stantially equivalent position,without prejudice to his seniority or other rights andprivileges,and make him whole for any loss of pay he may have sufferedby reasonof Respondents'discrimination against him in the manner and to the extent setforth in section V, above, entitled"The Remedy."(b) Preserve and, upon request,make available to the NationalLaborRelationsBoard or its agents,for examination and copying,all payroll records,social securitypayment records, timecards,personnel records and reports, and all other recordsnecessary for the determination of the amount of backpay due under this Recom-mended Order.(c)Post at their plants in Mason, Ohio, copies of the notice attached heretomarked "Appendix." 4Copies of the said notice shall be furnished to Respondents4In the event that this Recommended Order be adopted by the Board, the words "A De-cision andOrder" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree ofa UnitedStates Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."681-492-63-vol 140-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Regional Director for the Ninth Region, and after being signed by a repre-sentative of each Respondent, shall be posted immediately upon receipt thereof andremain posted for 60 consecutive days in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takento insure that the copies of the saidnotices arenot altered, defaced, or covered byany other material.(d)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Intermediate Report, what steps each Respondent has taken tocomply with its requirement .5It is further recommended that, unless within 20 days from the date of the receiptof this Intermediate Report, the Respondents notify the said Regional Director thatthey will comply with the foregoing recommendations, the Board issue an order re-quiring Respondents to take the aforesaid action.In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate our employees with reference to theirunion affiliations or activities, or attempt to restrain their union activities bythreats or warnings of reprisal.WE WILL NOT discourage membership in Local Union No. 127-A of GlassBottle Blowers Association of the United States and Canada, AFL-CIO, orany other labor organization of our employees, by discriminating in regardto the hire or tenure of their employment or any term or condition of theiremployment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join,or assist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection or to refrain from anyand all of such activities.WE WILL offer to Wade Green immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges, and make him whole for any loss of pay he may havesuffered as a result of our discrimination against him.All our employees are free to become, remain, or refrain from becoming or re-maining members of any labor organization.DEERFIELD SCREW MACHINE PRODUCTS COMPANY,Employer.By ------------------------------------------------(Representative)(Title)THE DEERFIELD MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date hereof andmust not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, TransitBuilding, 4th and Vine Streets, Cincinnati, Ohio, Telephone No. Dunbar 1-1420,if they have any question concerning this notice or compliance with its provisions.